Case: 1:19-cv-00242-SJD-KLL Doc #: 16-2 Filed: 11/01/19 Page: 1 of 2 PAGEID #: 57

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ANGELA MCNAY : CASENO.: 1:19-cv-242-SJD-KLL
Plaintiff, : Judge Susan J. Diott
v. : Magistrate Judge Karen L. Litkovitz

BEVERLY HILLS INN LA, LLC
ORDER

Defendant

 

This matter is before the Court upon the parties’ Joint Motion for Court Approval of
Settlement and the hearing on the motion held on Lovin buy / S . 2019. The Joint
Motion asks the Court to approve as fair and reasonable the proposed settlement of this case as
memorialized in the parties’ Settlement Agreement.

The Court finds that the proposed settlement is fair, reasonable, and eliminates the cost
and uncertainty of further litigation of Plaintiff's claims, including claims of unpaid wages under
both federal and state law. The settlement satisfies the standard for approval of settlements
under § 16(b) of the Fair Labor Standards Act, 29 U.S.C. § 216(b), and resolves the potential for
a bona fide dispute under the FLSA and/or applicable Ohio law.

Accordingly, having been so advised at the hearing and having reviewed the Settlement
Agreement and the pleadings and papers on file in this case, and for good cause established
therein, the Court enters this Order approving the settlement of this matter, as set forth in the

parties’ Settlement Agreement.
Case: 1:19-cv-00242-SJD-KLL Doc #: 16-2 Filed: 11/01/19 Page: 2 of 2 PAGEID #: 58

The Court expressly and explicitly retains jurisdiction to enforce the settlement
agreement of the parties.

IT IS SO ORDERED

ULLME [LF
Date

 
